United States Court of Appeals
                        For the First Circuit


No. 18-1637

       GARRICK CALANDRO, as Administrator of the Estate of
                       Genevieve Calandro,

                        Plaintiff, Appellant,

                                  v.

              SEDGWICK CLAIMS MANAGEMENT SERVICES, INC.,

                         Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Patti B. Saris, U.S. District Judge]


                                Before

                       Kayatta, Circuit Judge,
                     Souter,* Associate Justice,
                      and Selya, Circuit Judge.


     David J. Hoey, with whom Daniel T. Landry and Law Offices of
David J. Hoey, P.C. were on brief, for appellant.
     Allen N. David, with whom Jane A. Horne, Catherine M. Scott,
and Peabody & Arnold LLP were on brief, for appellee.


                            March 18, 2019




* Hon. David H. Souter, Associate Justice (Ret.) of the Supreme
Court of the United States, sitting by designation.
           SELYA,    Circuit    Judge.       A    Massachusetts   statute,

familiarly known as Chapter 176D, requires firms that are "in the

business of insurance" to handle claims in good faith and to

respond reasonably to the exigencies of the settlement process.

Mass. Gen. Laws ch. 176D, § 3.            But every case has twists and

turns, and an insurance carrier is not to be held to a duty of

prescience.

           This case illustrates the point.            In it, plaintiff-

appellant Garrick Calandro, suing in his capacity as administrator

of the estate of Genevieve Calandro (his late mother), won a multi-

million dollar jury verdict for wrongful death and conscious pain

and suffering against a nursing home.            Attempting to add to the

spoils of that victory, the plaintiff then sued a claims-management

firm, defendant-appellee Sedgwick Claims Management Services, Inc.

(Sedgwick), contending that Sedgwick's actions, both pre- and

post-verdict, violated Chapter 176D.1         That suit was tried to the

district   court    which   entered   a   take-nothing   judgment.    The

plaintiff appeals, arguing that the district court erred in holding




     1 As its corporate name implies, Sedgwick is in the claims-
management business.    It is an open question whether a claims-
management firm, as opposed to an insurance carrier, is "in the
business of insurance," Mass. Gen. Laws ch. 176D, § 3, and
therefore subject to the provisions of Chapter 176D. We need not
answer this question today but, rather, follow the district court's
lead and assume, without deciding, that Sedgwick is subject to the
strictures of Chapter 176D.


                                  - 2 -
that   Sedgwick's        actions     did   not    constitute     unfair     claims

settlement practices.

           Bench trials evoke a deferential standard of review.

Applying this respectful standard, we affirm the judgment below.

I. BACKGROUND

           The case at hand involves a tangled web of facts and a

complicated procedural history.            For ease in exposition, we offer

only a barebones sketch and refer the reader who hungers for the

full anthology to the district court's opinions.                 See Calandro v.

Sedgwick Claims Mgmt. Servs. (Calandro I), 264 F. Supp. 3d 321 (D.

Mass. 2017); Calandro v. Sedgwick Claims Mgmt. Servs. (Calandro

II), No. 15-10533, 2017 WL 5593777 (D. Mass. Nov. 21, 2017).

           Sedgwick is a claims-management firm, that is, a third-

party administrator of insurance claims.              At the times material

hereto, Hartford Insurance Company (Hartford) insured the Radius

Danvers    nursing        facility     (Radius),     located       in     Danvers,

Massachusetts.       Hartford      retained      Sedgwick   to    handle   claims

arising out of Radius's operations.

           During this period, Genevieve Calandro was a resident at

Radius.   While there, she fell from her wheelchair and was taken

to a local hospital.        She never returned to Radius and died at a

hospice facility on August 16, 2008.

           After securing letters of administration, the plaintiff

sued   Radius   in   a    Massachusetts     state    court.       His   complaint


                                       - 3 -
adumbrated claims for negligence and wrongful death.             Sedgwick

learned of the suit on October 12, 2011.            On the same day, it

received a letter from the plaintiff's attorney demanding $500,000

to settle the plaintiff's claims.            According to Sedgwick, no

information that might have facilitated settlement was received

along with the demand letter.

            Sedgwick engaged Attorney Lawrence Kenney as Radius's

defense counsel.       It also engaged an independent adjuster, Paul

Bistany, and instructed him to "assess the liability and injuries

for possible resolution."        Bistany's first report, dated October

24, 2011, noted that the cause of death seemed to be related to

ongoing medical conditions and, thus, did not necessarily evince

any negligence on Radius's part. In the same report, Bistany noted

that some of the documents that he expected to find (such as the

incident report following the fall) were missing from Radius's

files.      Finally,   Bistany   explained   that   he   had   experienced

difficulty in locating witnesses (apparently because Radius's

parent company was in the process of closing the facility).

            Bistany furnished a second report to Sedgwick in January

of 2012.      This report recounted, inter alia, his success in

locating and interviewing two nurses who had cared for Genevieve

Calandro.    Their information proved unhelpful, though, as they

offered inconsistent recollections of what transpired before and

after Genevieve fell from her wheelchair.           In July of 2012, the


                                   - 4 -
plaintiff added Dr. David Wahl, who was both Radius's medical

director and Genevieve's attending physician, as a defendant in

the state-court suit.

           We fast-forward to May 1, 2013.   On that date, a hearing

was held before a medical malpractice tribunal (MMT).     See Mass.

Gen. Laws ch. 231, § 60B. During the MMT proceeding, the plaintiff

tendered an offer of proof, which included Genevieve's death

certificate and some form of opinion evidence from a retained

expert, Dr. Paul Genecin.   The record of the MMT proceeding is not

in evidence, and the parties dispute what quantum of information

Sedgwick received at that time.        Sedgwick maintains that the

plaintiff's offer of proof was simply an outline of Dr. Genecin's

opinion and, as such, was insufficient to make liability reasonably

clear.   It adds that it did not receive Dr. Genecin's full report

until April 27, 2014. The plaintiff disagrees: he asserts — based

on his interpretation of a note handwritten by Mary Blair (the

Sedgwick official in charge of the case) — that Sedgwick was given

Dr. Genecin's full report in anticipation of the MMT proceeding

(May of 2013) and that, therefore, the MMT proceeding yielded

information that established Radius's liability for the death of

Genevieve Calandro.

           The MMT allowed the state-court suit to proceed, see

Mass. Gen. Laws ch. 231, § 60B, and discovery continued.     During

Dr. Wahl's deposition, taken on November 13, 2013, the plaintiff


                               - 5 -
offered to settle all claims against Radius and Dr. Wahl for

$500,000.   The defendants responded on February 6, 2014, extending

a joint settlement offer of $275,000.        Of this amount, Radius was

to contribute $125,000.       Around the same time (February 7, 2014),

Attorney Kenney wrote a report to Sedgwick, in which he forecast

the defendants' exposure at verdict to be in the $300,000 to

$500,000 range.

            The   plaintiff    rejected    the   defendants'   February   6

counter-offer, but the parties persisted in their efforts to settle

the state-court suit.     Nevertheless, the gap grew wider when, in

April of 2014, the plaintiff increased his demand to $1,000,000.

The next month, the defendants put a joint counter-offer of

$300,000 on the table.        In a letter dated June 4, 2014, Attorney

David Hoey, representing the plaintiff, rejected this counter-

offer and began efforts to get separate offers from each of the

defendants.

            In mid-June of 2014, Blair called Attorney Hoey and

voiced her desire to settle the matter.          Before Blair got around

to proposing a settlement amount, Attorney Hoey ended the call,

saying that he needed to speak with his client.         Blair heard back,

albeit indirectly, when Attorney Hoey emailed Attorney Kenney on

June 17, that the case could not be resolved in the range of the

last previous offer.     Dr. Wahl's counsel found a more receptive

audience:     he settled the plaintiff's claims against his client


                                   - 6 -
for $250,000 — a settlement in which the plaintiff reserved all

rights against Radius.       Neither Sedgwick nor Attorney Kenney was

privy to these negotiations.

             On July 3, 2014, one of Attorney Hoey's associates e-

mailed Attorney Kenney, informed him of the separate settlement

with Dr. Wahl, and demanded $1,000,000 to settle the plaintiff's

claims against Radius.       The e-mail indicated that unless an offer

exceeding $500,000 was extended by July 9, settlement negotiations

would be terminated and the case would proceed to trial.                Due to

the July 4 holiday, Attorney Kenney did not see the e-mail until

July 8.      No counter-offer was made within the stipulated time

frame.    On July 14, though, Attorney Kenney offered the plaintiff

$250,000 and communicated his belief that there was some room to

negotiate.         Attorney Hoey turned down the offer and eschewed

further negotiations.

             The    state-court   trial   commenced   on   July   17,    2014,

lasting for four days.       Radius admitted to breaching the standard

of care and tried the case on the issues of causation and damages.

The jury found Radius grossly negligent and held it liable both

for Genevieve Calandro's wrongful death and for her conscious pain

and suffering, awarded the plaintiff $1,425,000 in compensatory

damages, and also awarded him $12,514,605 in punitive damages.

             Hartford's policy limit — $1,000,000 — was inadequate to

satisfy the verdict.        Not surprisingly, Attorney Hoey notified


                                    - 7 -
both Hartford and Sedgwick that the plaintiff planned to seek

damages under Chapter 176D and Chapter 93A.       In response, Sedgwick

offered just under $2,000,000 to settle the claims against it, but

the plaintiff spurned that offer.          Thereafter, Hartford began

negotiating separately and made its peace with the plaintiff.        The

details of that arrangement need not concern us.

          In   due   course,   the   plaintiff    sued   Sedgwick   in   a

Massachusetts state court.     Citing diversity of citizenship2 and

the existence of a controversy in the requisite amount, Sedgwick

removed the action to the federal district court.          See 28 U.S.C.

§§ 1332(a), 1441(b).      Once a litany of pretrial issues were

resolved, see, e.g., Calandro I, 264 F. Supp. 3d at 325, the

district court convened a bench trial.        Following the taking of

testimony, post-trial briefing, and arguments of counsel, the

court ruled in Sedgwick's favor.         It concluded that "reasonable

offers" were made "at key points leading up to trial" in the state

court, and that the plaintiff had rejected all of those offers.

Calandro II, 2017 WL 5593777, at *5.         Moreover, "causation and

damages were hotly contested" throughout the proceedings, at least

with respect to the wrongful death claim.        Id.   Viewed in context,




     2 The plaintiff is a citizen of Massachusetts, as was
Genevieve Calandro at the time of her death.   Sedgwick is an
Illinois corporation, which maintains its principal place of
business in Tennessee.


                                 - 8 -
Sedgwick's conduct did not transgress Chapter 176D.       See id. at

*8.   This timely appeal ensued.

II. ANALYSIS

           Following a bench trial, we review the district court's

legal determinations de novo.      See Smith v. F.W. Morse & Co., 76

F.3d 413, 420 (1st Cir. 1996).     In contrast, we accept the court's

factual findings, including reasonable inferences drawn from raw

facts, unless those findings are clearly erroneous.        See United

States v. U.S. Gypsum Co., 333 U.S. 364, 394-95 (1948); Smith, 76

F.3d at 420.   Put another way, the district court's findings of

fact must be honored unless, "after careful evaluation of the

evidence, we are left with an abiding conviction that those

determinations and findings are simply wrong."     State Police Ass'n

of Mass. v. Comm'r of Internal Revenue, 125 F.3d 1, 5 (1st Cir.

1997); see Fed. R. Civ. P. 52(a).        Where, as here, an appellate

court is called upon to review findings of fact made at a bench

trial, this deference makes perfect sense:       in such a situation,

the trial court "sees and hears the witnesses at first hand and

comes to appreciate the nuances of the litigation in a way which

appellate courts cannot hope to replicate."        Cumpiano v. Banco

Santander P.R., 902 F.2d 148, 152 (1st Cir. 1990); Reliance Steel

Prods. Co. v. Nat'l Fire Ins. Co. of Hartford, 880 F.2d 575, 576

(1st Cir. 1989) (observing that "[d]isputes of this nature are the




                                 - 9 -
staples of a trial court's diet, and comprise an unappetizing,

usually unnourishing, bill of fare for appellate digestion").

          In   this   diversity   case,   the    substantive   law   of

Massachusetts controls.   See Erie R.R. v. Tompkins, 304 U.S. 64,

78 (1938). Under Massachusetts law, a firm that is in the business

of insurance commits an "[u]nfair claim settlement practice[]" by

"[f]ailing to effectuate prompt, fair and equitable settlements of

claims in which liability has become reasonably clear," Mass. Gen.

Laws ch. 176D, § 3(9)(f), or by "[r]efusing to pay claims without

conducting a reasonable investigation," id. § 3(9)(d).         A party

whose rights are abridged by a violation of Chapter 176D is

"entitled to bring an action to recover for the violation under

[Mass. Gen. Laws Chapter 93A section 9]."       Rhodes v. AIG Domestic

Claims, Inc., 961 N.E.2d 1067, 1075 (Mass. 2012); see McDermott v.

Marcus, Errico, Emmer & Brooks, P.C., 775 F.3d 109, 117 (1st Cir.

2014).   "Together, the[se] statutes require an insurer . . .

'promptly to put a fair and reasonable offer on the table when

liability and damages become clear . . . .'"      Bobick v. U.S. Fid.

& Guar. Co., 790 N.E.2d 653, 658 (Mass. 2003).      It bears emphasis,

however, that the duty to settle arises only when liability and

damages for the underlying claim have become reasonably clear.

See id. at 659; Clegg v. Butler, 676 N.E.2d 1134, 1140 (Mass.

1997).   Liability is not reasonably clear if an element in the

underlying claim is subject to good-faith disagreement. See Clegg,


                              - 10 -
676 N.E.2d at 1138.   An insurer who has investigated a claim and

has a good-faith basis for concluding that liability is not

reasonably clear does not violate Chapter 176D either by delaying

a settlement offer or for withholding one altogether.3   See id. at

1140.

            With this framework in place, we turn to the district

court's conclusion that Sedgwick did not violate Chapter 176D.

This conclusion rests on a foundation of subsidiary findings: that

Sedgwick investigated the claim in a timeous manner and in good

faith by, among other things, engaging Bistany and retaining

Attorney Kenney, requiring serial reports, and hiring a medical

expert; that, based (at least in part) on this investigation, the

causation element of the wrongful death claim was not reasonably

clear and, thus, Sedgwick had adequate reason to contest liability

thereon; and that, even assuming that liability was reasonably

clear with respect to the claim for conscious pain and suffering,

Sedgwick did not violate Chapter 176D because it made reasonable

settlement offers at appropriate times.   See Calandro II, 2017 WL

5593777, at *7.




        3
       To be sure, an insurer cannot avoid liability under Chapter
176D by playing the ostrich and burying its head in the sand. The
insurer's investigation must itself be carried out expeditiously
and in good faith, see Clegg, 676 N.E.2d at 1140, thus ensuring a
degree of accountability.


                              - 11 -
            In this venue, the plaintiff comes out swinging.             Hoping

to land a knockout blow, he pummels many of the district court's

conclusions.      For    one   thing,    he    submits   that   liability   was

reasonably clear as to both the conscious pain and suffering and

wrongful death claims in October of 2011 (when Sedgwick received

Bistany's initial report).        For another thing, he challenges the

district court's finding that causation was always a contested

issue with respect to the wrongful death claim.                   Finally, he

challenges Sedgwick's good faith and says, among other things,

that the district court erred in deeming Sedgwick's settlement

offers reasonable and prompt.

            The plaintiff is punching above his weight.           Most of his

arguments can be bundled together and dealt with as a single

strike.     The common denominator is that those arguments are

ineluctably factbound and, taken in the ensemble, boil down to a

plaint that the district court missed the mark in concluding that

Sedgwick's conduct did not violate Chapter 176D.                    While the

plaintiff    acknowledges      that    these    arguments   are   "factually-

intensive" and subject only to clear-error review, he nonetheless

invites us to hold that the record as a whole belies the district

court's findings.       We decline the invitation.

            We   start    with    the    plaintiff's      asseveration      that

liability was reasonably clear on both the wrongful death and the

conscious pain and suffering claims as early as October of 2011.


                                      - 12 -
This asseveration, though, was not articulated in the district

court and, thus, may well be waived.     See Teamsters Union, Local

No. 59 v. Superline Transp. Co., 953 F.2d 17, 21 (1st Cir. 1992)

("If any principle is settled in this circuit, it is that, absent

the most extraordinary circumstances, legal theories not raised

squarely in the lower court cannot be broached for the first time

on appeal.").

          In all events, the asservation lacks force.         When he

conducted his investigation in October of 2011, Bistany was unable

to determine whether or to what extent Radius was liable for the

death of Genevieve Calandro, partially because certain documents

were missing and some witnesses had not yet been located.         Based

on the incomplete information available to him, Bistany suggested

that Genevieve's longstanding health issues seemed to be the most

likely cause of the difficulties that she experienced.      Given his

report of October 24, 2011, Sedgwick had every reason to continue

to investigate — as it did — rather than roll over and concede

that Radius's negligence was the cause of death.      Consequently, we

discern no clear error in the district court's implicit finding

that, with respect to wrongful death, causation (and, therefore,

liability) was not reasonably clear in October of 2011.

          The   district   court's   finding   that   causation   (and,

therefore, liability) was never reasonably clear with respect to

the wrongful death claim at any time before the state-court jury


                               - 13 -
returned its verdict, see Calandro II, 2017 WL 5593777, at *7, is

likewise supportable.    In assailing this finding, the plaintiff

points to e-mail exchanges between Blair and Attorney Kenney, which

he interprets as indicating that liability is likely.       Although

this argument has a patina of plausibility, it cannot withstand

scrutiny.

            In the course of the bench trial, witnesses clarified

that "liability," as used by lawyers and claims personnel in the

insurance industry, typically refers to a breach of the standard

of care — not to causation.      Both Blair and Attorney Kenney

testified that they used the term in that way.    The district court

credited this account.    See id. at *5 n.7.     Within wide limits,

credibility determinations are committed to the sound judgment of

the trial court, see Fed. Refin. Co. v. Klock, 352 F.3d 16, 29

(1st Cir. 2003), and the plaintiff has given us no reason to

deviate from that principle here.

            We add, moreover, that other evidence amply supported

the district court's finding that Sedgwick continually — and in

good faith — contested the causation element of the wrongful death

claim.   See Calandro II, 2017 WL 5593777, at *7.        As we have

already noted, Bistany reported to Sedgwick, early on, that the

cause of Genevieve Calandro's death was unclear.     Contrary to the

plaintiff's importunings, this uncertainty was not dissipated by

the plaintiff's May 2013 offer of proof to the MMT.     The district


                              - 14 -
court supportably found that offer of proof to be no more than an

outline of the expert opinion evidence that the plaintiff hoped to

adduce at trial and, thus, too insubstantial to render causation

(and, therefore, liability) reasonably clear.4             See id. at *7-8 &

n.9.       In this connection, the district court credited Attorney

Kenney's testimony that Sedgwick did not receive Dr. Genecin's

complete report (laying out his reasoning about the cause of

Genevieve Calandro's death) until late April of 2014.             See id. at

*7   n.9.      Blair's   handwritten   note   does   not    undermine   these

findings; the plaintiff himself recognized that whatever Blair

received served only to make Sedgwick generally "aware of the

nature of Dr. Genecin's expected testimony."

              In the interval between the MMT proceeding and the

disclosure of the expert's complete report, the investigation into

liability continued.       It was not until May of 2014 that Sedgwick

received an opinion on causation from its own medical expert — an

opinion that differed materially from that of Dr. Genecin.                 To

cinch the matter, the verdict form in the underlying state-court


       4
       The fact that the MMT allowed the plaintiff's state-court
suit to proceed, without more, does not establish that liability
on the wrongful death claim was reasonably clear. See Mass. Gen.
Laws ch. 231, § 60B (stating that purpose of MMT is to distinguish
claims that are "merely [] unfortunate medical result[s]" from
claims that are judicially cognizable); Joseph v. Sweet, 125 F.
Supp. 2d 573, 575 (D. Mass. 2000) ("Essentially, [the MMT] is an
initial screen, derailing claims with no legal merit from clogging
already congested civil court dockets and increasing litigation
costs.")


                                  - 15 -
trial revealed that the question of causation was submitted to the

jury, thus confirming that Sedgwick never conceded the causation

element of the wrongful death claim.

            To    be   sure,    the     evidence    admittedly     points     in

conflicting directions.        What matters, however, is that the record

as a whole plausibly supports the district court's findings.                 See

Fed. Refin., 352 F.3d at 29 (explaining that when there are "two

permissible views of the evidence . . . the factfinder's choice

between   those   competing     views    cannot    be   clearly   erroneous").

Bistany's    reports,     intra-company        correspondence,5    the     state

court's submission of the issue of causation to the jury in the

suit against Radius, and testimony given at the bench trial combine

to lend strength to the district court's findings.            Reasonableness

is a construct that depends on the totality of the circumstances

in a given case, not an absolute.              Cf. United States v. Rudíaz,

529 F.3d 25, 29 (1st Cir. 2008) (concluding, with regard to

criminal sentencing context that [r]easonableness "is a construct

that must be judged according to objective criteria").                   On this

record, it was for the trier to determine whether Sedgwick acted

reasonably in continuing to argue that Radius's breach of the




     5 For example,     Blair e-mailed her supervisor roughly one week
before the start of     the state-court trial, reporting that in light
of the comorbidity       issues that commonly pertain to elderly and
infirm persons like     Genevieve Calandro, "we have a strong argument
for causation."


                                      - 16 -
standard of care did not cause Genevieve Calandro's demise.               The

district   court   embraced   this     responsibility,   and   all   of    its

findings on this topic pass muster under clear-error review. Taken

together, they confirm that the offer of proof did not suffice to

close the "causation" gap and that liability on the wrongful death

claim was not reasonably clear at any time before the state-court

trial.

             The case law cited by the plaintiff does not demand a

different result.     Without exception, those cases are cases in

which liability was reasonably clear from the inception.                  See,

e.g., Rhodes, 961 N.E.2d at 1071; Gore v. Arbella Mut. Ins. Co.,

932 N.E.2d 837, 841 (Mass. 2010).          They are, therefore, readily

distinguishable.

             To the extent that the plaintiff suggests that Sedgwick

acted in bad faith in contesting causation on wrongful death, he

is fishing in an empty stream.             The plaintiff premises this

suggestion    in   large   part   on    Sedgwick's   withholding     of    the

identities of the two nurses interviewed by Bistany.           However, the

plaintiff sought discovery of the nurses' identities in the state

court, which refused to compel discovery on the ground that the

plaintiff's request was untimely.6 Given this ruling, the district


     6 At any rate, the nurses were not critical witnesses. For
aught that appears, they were able to offer only vague and
inconsistent recollections of the wheelchair incident. There is
no reason to believe that any information Bistany received from


                                  - 17 -
court did not clearly err in finding that, although Sedgwick may

have been uncooperative, its decision not to furnish the names was

within the bounds of permissible trial strategy and, thus, not a

suitable predicate for a finding of bad faith.                     See Calandro II,

2017 WL 5593777, at *7.          A party who chooses to hold its litigation

adversary to the rules of discovery can scarcely be said to be

exercising bad faith by doing so.            Cf. Mulero-Abreu v. P.R. Police

Dep't, 675 F.3d 88, 91-93 (1st Cir. 2012) (upholding district

court's dismissal of action for failure to follow court-ordered

discovery deadlines).

             Of     course,      Sedgwick    concedes       that    liability      was

reasonably    clear       with   respect    to     the    plaintiff's      claim   for

conscious pain and suffering. As to this claim, the district court

found that Sedgwick comported with its duty under Chapter 176D by

conducting a good-faith investigation and by making reasonable and

prompt settlement offers.             See Calandro II, 2017 WL 5593777, at

*7.

             This    is   not    to   say   that    the    district    court    found

Sedgwick's performance to be a textbook model.                       The court was

troubled by some deficiencies in Sedgwick's investigation, but it

found those deficiencies to be due in large part to the winding-

up of Radius.       In the end, the court concluded that Sedgwick did



the nurses' interviews            would     have   served    to     make   causation
reasonably clear.


                                       - 18 -
what it could, given the circumstances. See id. at *2. Perfection

is not the standard that Chapter 176D imposes upon the handling of

a claim.      Here, the court supportably found that Sedgwick, on

balance, investigated the claims in a manner sufficient to satisfy

the strictures of the statute.          See Van Dyke v. St. Paul Fire &

Marine Ins. Co., 448 N.E.2d 357, 361-62 (Mass. 1983) (concluding

that receiving independent advice from expert witness and trial

counsel was sufficient even when specifics of actual investigation

were unknown). The fact that a qualified investigator was retained

almost immediately buttressed this finding.        See Clegg, 676 N.E.2d

at    1137   (finding   investigation    reasonable   when,   among   other

things, investigator was hired promptly).

             This brings us to the plaintiff's complaint that the

district court erred in finding that Sedgwick's settlement offers

were reasonable and prompt.      See Calandro II, 2017 WL 5593777, at

*1.    Although the district court did not identify a precise date

on which liability became reasonably clear with respect to the

claim for conscious pain and suffering, it indicated during the

bench trial that liability had become reasonably clear on that

claim by February of 2014.     Thus, in evaluating the reasonableness

and promptness of Sedgwick's settlement offers, the court focused

on "the value of the case" as of that time.

             This time line comports with the reality of events.

Discovery in the state-court suit was ongoing during 2013 and, in


                                 - 19 -
November of that year, Dr. Wahl's deposition was taken.     It was at

that time that Attorney Hoey again renewed his demand (originally

made at the time he filed suit and reiterated on October 12, 2011)

for a $500,000 settlement.    Between December 17, 2013, and January

30, 2014, e-mail exchanges show that Radius and Dr. Wahl were

actively considering a joint settlement offer of $300,000.       There

was some lag time due to a death in Blair's family and, on February

6, the two defendants extended a joint settlement offer of $275,000

for all claims.     Even so, they indicated that they had "some room

to move."    The district court found that this offer, though flatly

rejected by the plaintiff, was both prompt and reasonable.         See

id. at *7.

             This finding was not clearly erroneous. In this context,

promptness and reasonableness are judgment calls:     offers made at

divers points during a period of time may be deemed prompt, and a

range of amounts may be deemed reasonable.    See, e.g., Bohn v. Vt.

Mut. Ins. Co., 922 F. Supp. 2d 138, 147-48 (D. Mass. 2013).

Especially given the course of discovery, the court below did not

clearly err in deeming the offer prompt.        See, e.g., id.     And

especially given the difficulties inherent in placing a dollar

value on intangibles such as pain and suffering, the court did not




                                - 20 -
clearly err in deeming the amount of the offer to be within the

universe of reasonable offers.7

          In addition, the district court found that Sedgwick

(acting on behalf of Radius) had made other prompt and reasonable

settlement offers that encompassed the claim for conscious pain

and suffering.    These included its participation in a second joint

settlement offer — in the amount         of $300,000 — made in May of

2014; its spurned attempt to re-ignite negotiations and make a

further offer in June of 2014; and — after Dr. Wahl had settled

separately — its $250,000 offer on behalf of Radius alone (made on

July 14, 2014).    As trial loomed, Attorney Hoey advised Attorney

Kenney on July 15, 2014, that the plaintiff was unwilling to

resolve the case in the range of Radius's last offer.         In the

district court's view, these pre-verdict offers were sufficient to

inoculate Sedgwick against Chapter 176D liability.       See Calandro

II, 2017 WL 5593777, at *7.    We discern no clear error.

          The short of it is that the district court was confronted

with a welter of evidence — evidence that lent itself to differing

interpretations.    In such circumstances, the applicable standard

of review requires that we defer to the district court's "fact-


     7  In this instance, the finding of reasonableness was
bolstered by a trial report that Attorney Kenney submitted to
Sedgwick the next day. In it, he estimated the verdict potential
for the wrongful death and conscious pain and suffering claims, as
an aggregate, to be between $300,000 and $500,000 (which presumably
would be split between the two defendants).


                                - 21 -
intensive findings, absent clear error."    Reliance Steel, 880 F.2d

at 576 (quoting Irons v. FBI, 811 F.2d 681, 684 (1st Cir. 1987)).

We conclude that clear error is clearly absent and that deference

to the district court's findings is manifestly appropriate.8

             This conclusion does not end our odyssey.   The plaintiff

makes two further arguments, which he characterizes as matters of

law, evoking de novo review.    It remains for us to deal with those

arguments.

             To begin, the plaintiff submits that the district court

imposed an additional (and improper) burden on him with respect to

his derivative rights under Chapter 93A section 9.       Specifically,

he contends that the district court erred in requiring him to prove

that some unfair or deceptive act on Sedgwick's part caused him to

suffer a loss.      In support, he points to the district court's

statement, in its conclusions of law, that the plaintiff "has not

shown that Sedgwick's actions constitute an unfair practice."

Calandro II, 2017 WL 5593777, at *7.




     8 The district court also found that Sedgwick's post-verdict
conduct did not violate Chapter 176D. See Calandro II, 2017 WL
5593777, at *8. On appeal, the plaintiff denigrates this finding,
but he makes no developed argument that the court below committed
clear error in this respect.     Consequently, we deem any such
argument waived.   See United States v. Zannino, 895 F.2d 1, 17
(1st Cir. 1990) (explaining that "issues averted to in a
perfunctory manner unaccompanied by some effort at developed
argumentation, are deemed waived").


                                - 22 -
            Whatever    the   district   court    may   have   meant   by   its

conclusion that Sedgwick had not committed an "unfair practice,"

it plainly did not make any adjudication of the plaintiff's rights

under Chapter 93A section 9.         "Everything depends on context,"

Rivera-Velázquez v. Hartford Steam Boiler Inspection & Ins. Co.,

750 F.3d 1, 5 (1st Cir. 2014), and the context in which this phrase

appears    in   the    district    court's   rescript      undermines       the

plaintiff's contention.       We explain briefly.

            The plaintiff's complaint sets out causes of action

under Chapter 176D alone.         Under the claims as pleaded, Chapter

93A section 9 comes into play only derivatively, that is, as a

remedial vehicle for a Chapter 176D violation.           Cf. McDermott, 775

F.3d at 117 (noting that "Massachusetts courts have recognized"

that a violation of Chapter 176D "automatically give[s] rise to

liability under Chapter 93A").       The district court, therefore, was

never tasked to make an independent adjudication of a Chapter 93A

claim:    relief under Chapter 93A section 9 was material only if —

and to the extent that — a violation of Chapter 176D was found.

            Here, the district court supportably concluded that

there was no Chapter 176D violation.             See Calandro II, 2017 WL

5593777, at *7.       In the absence of an antecedent finding that a

Chapter 176D violation had transpired, no derivative liability

could exist under Chapter 93A section 9.          See McDermott, 775 F.3d

at 117.    Since the district court never reached the issue of the


                                   - 23 -
plaintiff's right to recover through the medium of Chapter 93A

section 9, it necessarily follows that the court's use of the

phrase "unfair practice" cannot conceivably signal the imposition

of an improper burden.

             The       plaintiff's    remaining     argument        is   no      more

persuasive.       He insists that the district court erred as a matter

of   law   by   assessing      whether    liability    was    reasonably       clear

according    to    a    subjective    standard    rather     than   an   objective

standard.       The premise on which this argument rests is sound:

under Chapter 176D, the question of whether liability is reasonably

clear such that an insurer would be bound to make a reasonable

settlement offer is an objective inquiry.             See Demeo v. State Farm

Mut. Auto. Ins. Co., 649 N.E.2d 803, 804 (Mass. App. Ct. 1995).

In such an inquiry, liability is reasonably clear if the factfinder

determines      that    "a   reasonable   person,     with   knowledge      of   the

relevant facts and law, would probably have concluded, for good

reason, that the insurer was liable to the plaintiff."                   Id.

             Here, however, the conclusion that the plaintiff would

have us draw is not borne out by the record.             Although the district

court did not say in haec verba that it was employing an objective

standard, actions sometimes speak louder than words.                 This is such

a case.

             The   record     makes   manifest    that     the   district      court

consulted objective evidence and assessed the clarity of Radius's


                                      - 24 -
liability     under   the    appropriate   standard.     In   finding   that

liability was not reasonably clear on the wrongful death claim,

the   court    relied   on    investigation   reports,   status   reports,

credible testimony from Attorney Kenney about Radius's liability,

and the state court's verdict form.            Fairly read, the court's

finding makes it plain that the court was employing an objective

standard.

              We need go no further.9      Inasmuch as the plaintiff has

not shown that the district court either misapplied applicable law

or clearly erred in finding the facts, his appeal fails.



Affirmed.




      9Because we discern neither clear error in the district
court's factual findings nor any error of law, we need not consider
Sedgwick's alternative defense under the "safe harbor" provision
of Chapter 93A section 9. See Calandro I, 264 F. Supp. 3d at 323
(discussing this provision's limiting effect on recovery amount).


                                   - 25 -